 HOLIDAY INN OF HOLYOKEHolyoke Motel,Inc. d/b/a Holiday Inn of Holyokeand Local 116,Bartenders,Hotel,Motel,Cafeteriaand Restaurant Employees Union,AFL-CIO. Case1-CA-10162July 10, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March17, 1975,Administrative Law JudgePaul E.Weil issued the attached Decision in this pro-ceeding.Thereafter, the Respondent filed exceptionsand a supporting brief,and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order. However, the Re-spondent has raised certain questions concerning theAdministrative Law Judge'scredibility resolutionsand his rejection of the Respondent'spost-hearingoffer of proof,which warrant further explication.The facts are fully set forth in the AdministrativeLaw Judge'sDecision and need not be repeated here.The Respondent excepts,inter alia,to the Admin-istrative Law Judge's denial of its request to continuethe hearing to adduce testimonyby GarySchahetand to his rejection of Respondent's post-hearing of-fer of proof.Respondent contended at the hearingthat it could not have anticipated the need forSchahet's testimony because it was denied discovery.After conceding that it was aware that the Board didnot grant discovery,Respondent contended that ithad had no way of knowing that the discharge inter-view-in which Schahet participated-would be crit-ical.After observing that he had never participatedin a discharge case in which the discharge interviewwas not critical,the Administrative Law Judge de-nied the motion for a continuance. However, the Ad-ministrative Law Judge offered to hold the recordopen for Schahet's deposition if the General Counselagreed to participate.Following theGeneralCounsel's refusal to participate, the Respondent sub-mitted an offer of proof, largely corroboratingRespondent's innkeeper,Fisch, particularly with re-spect to the discharge interview.The AdministrativeLaw Judge rejected the offer of proof as untimely61and because sequestration, which the Respondenthad requested, had been broken by Schahet.The Respondent argues in its brief that "the find-ing that the sequestration rule was broken is totallywithout foundation-the offer of proof merely setsforth the expected testimony of Mr. Schahet to ques-tions properly put to him." But whatever the meritsof the argument with respect to what the offer ofproof does or does not reveal concerning the seques-tration of Respondent's witnesses, the AdministrativeLaw Judge's ruling was also based on the testimonyof Fisch.On the final day of the hearing, Fisch was recalledto the stand as the Respondent's witness and testifiedthat before discharging Klekotka and Houle he hadoffered them the alternative of working on separateshifts. Fisch had testified on the first day of the hear-ing as the General Counsel's witness that he had de-cided on their discharge earlier but had not advisedthem of the decision when he paid them, after whichthey normally would have gone home for the day.The discharge occurred when they returned to seehim of their own volition. In those circumstances, theRespondent obviously would be hard put to establishthat the decision had, in fact, been reached earlierand was not a result of events occurring during theirlast day at work. Respondent's counsel asked Fischon redirect examination what had "jogged" his me-mory about the offer to permit Klekotka and Houletowork separate shifts as an alternative to beingfired.Fisch replied: "I had a discussion last nightwithGary Shockett [sic]." Schahet, according toFisch, "distinctly remembered being against it."The Respondent also asserts that the Administra-tiveLaw Judge relied on "inconsequential" mattersin discrediting Fisch, such as the number of times hewas served by Klekotka or Houle and the identity ofthe waitress, and erred in concluding that Fisch's tes-timony concerning the number of times he ate lunchin the restaurant reflected adversely on his credibili-ty.Fisch testified that a major reason for the dis-charges was constant interruption at meals and stat-ed that... there was a 15 day period, with three mealsa day. That's 45 days [sic]; I believe they workedthe breakfast and lunch shift for the most part,which would make it 30 meals approximately-given-so maybe it's 20, with days off or whathave you.Yet on the last day of the hearing, after listening totestimony that placed him and Schahet at a nearbytable while Klekotka and Houle were discussing or-ganizing with a union representative, Fisch testifiedthat he probably was not in the restaurant at the time219 NLRB No. 10 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause he very rarely ate lunch.The Administrative Law Judge's conclusion thatFisch's testimony was tailored to the occasion is at-tacked by the Respondent on the ground that he mis-construed Fisch's testimony. "The relevant testimonyofMr. Fisch was an explanation why the testimonyofKlekotka and Houle placing Fisch and Schahettwo tables away from Union representative Wall's ta-ble was not correct, i.e. because Schahet did not takeluncheons in the dining room, not because Fisch didnot lunch there when possible." That interpretationrequires a good deal of faith. Fisch testified:My recollection is that I did not have lunch inthe restaurant that day. And I say that becauseMr. Shockett [sic] very rarely allowed me tohave lunch, during the period when I was therewith him. I did have occasion to have lunch inthe restaurant, and there were quite a few dayswhen he was not present at various times duringthe day.Fisch'sexplanationwhen Respondent'scounselasked specifically "why was it that you couldn't havelunch when Mr. Shockett [sic] was around?" wasthat:Mr. Shockett[sic] doesn't like to eat lunch par-ticularlyoften.Mr. Shockett eats cereal andmilk for breakfast,and very little else until din-nertime.And he wanted me to use the time thathe was available to me wisely.It is clear that Fisch's testimony cannot be construed,as the Respondent now would, to deny only thatSchahet ate lunch in the restaurant.Moreover, Fisch's denial that he was in the restau-rant was based on his assertion that Schahet veryrarely allowed him to have lunch.If, as the Respon-dent now contends,that is not true,and Schahet didallow Fisch to eat lunch,then there was no reason forFisch'sassumption that he was not eating lunch inthe restaurant and consequently no rebuttal to thefirm testimony placing Fisch in the restaurant at thetime.In that posture,the only issue would be wheth-er or not Schahet was also present.Thathas no bear-ing on whether or not Fisch was aware of UnionRepresentative Wall's conversation in the restaurant,and only minor significance with respect to the credi-bility of Klekotka,Houle,orWall.Only Fisch contended that Schahet did not eatlunch in the restaurant.The offer of proof concern-ing Schahet'sexpected testimonymerely deniesknowledge of union activities. Schahet,of course,could testify only to his own knowledge or to thatwhich might,or might not,have been confided tohim by others.Vand Sande,the Respondent's execu-tive housekeeper, testifying before Fisch returned tothe stand, asserted that Fisch and Schahet did nothave lunch with her that day but". . . did just aboutevery other day." She testified that when she learnedthat a union organizer was talking to her employeesshe got Fisch and Schahet out of the office but thatshe could not recall whether they had eaten lunch inthe restaurant.The attempt to rationalize Fisch's testimony andrestore itscredibilitymust founder on his obviousattempts to fit his story to the demands of the mo-ment. And no coherent version of events could bepieced together were we to credit all Respondent'switnesses as it urges.Fisch, as already pointed out, did, and did not,always eat lunch in the restaurant-depending uponwhether he was being constantly, lengthily, and un-necessarily interrupted at meals, or whether he wasnot observing employees talking to a union represen-tative. Schahet, one gathers from the Respondent'sbrief and Fisch's final testimony, rarely or never atelunch. Vand Sande, whom the Respondent wouldhave us credit, almost always ate lunch with bothFisch and Schahet, save for the 1 day employeeswere talking to a union organizer. Similarly, VandSande did and did not call Fisch about a disturbancecaused by Klekotka, depending upon which ofRespondent'switnesses was testifying at the time.When Fisch's testimony does not conflict with hisown earlier or later testimony, or that of other wit-nesses, including those of the Respondent, it is oftensimply unbelievable. Fisch's story is that he decidedto discharge Klekotka and Houle sometime beforeSeptember 5, payday, and to effect the discharges onthat day. He did not discharge them before, despitewhat he considered ample provocation, because itwas not "appropriate," but at first was unable to re-callwhy payday was appropriate.Fisch later decided that he probably selected pay-day because "in terms of administration that's aclean time to do it." But, with scarcely an interrup-tion in the flow of his testimony, Fisch stated that hedid not tell them they were discharged when he gavethem their checks because he did not "like to givesomebody a check and tell them they're fired at thesame time." Fisch had no other explanation the firstday of the hearing why he did not tell them they werefiredwhen he paid them, although testifying thatnormally they would have gone home immediatelyafterward and have reported to work for their nextscheduled shift. Nor were their checks current to theday of discharge. When it was suggested to Fischthat state law required that employees be paid in fullat the time of discharge, he asserted that when em-ployees requested all their pay at the time of dis-charge he paid them from petty cash. If that be true, HOLIDAY INN OF HOLYOKEthen the administrative cleanliness of a discharge onpayday is mystifying.Despite these difficulties, Fischstoutlymaintained that the decision to dischargeKlekotka and Houle on September 5 was arrived atearlier.On the last day of the hearing,after talking toSchahet,Fisch asserted that he had offered to sepa-rateKlekotka and Houle as an alternative to firingthem and that was the reason for the second conver-sation and his failure to fire them when they werepaid.Even in his testimony on the final day of thehearing,Fisch originally could not recall whether heoffered them the separate-shift alternative when hegave them their checks or during the second conver-sation(much of Fisch's testimony was based,at best,on his conjecture as to what he had probably done,and why).But, if the offer was not made in the origi-nal conversation,then as far as Fisch knew theywould not have returned until their next scheduledworking day and it then follows that there was noearlier decision,before their restaurant conversationwith Union Representative Wall, to discharge themon September 5. Fisch earlier testified that they hadalways insisted on working the same shift;which sug-gests that the offer,ifmade,was made with theknowledge that it would be refused.Despite all the foregoing,Respondent contendsthat it was prejudiced by the Administrative LawJudge's denial of its request for a continuance predi-cated on surprise and Schahet's alleged inability tobe present the last day of the hearing because of ill-ness.We have already rejected the Respondent's pat-ently erroneous claim that Schahet had not discussedthe case with any of Respondent'switnesses after itinvoked sequestration.The Respondent asserts essentially that Schahetwould testify that before Fisch arrived both the foodand beverage manager and Vand Sande had com-plained to him that Klekotka and Houle were prob-lems.He would also testify that Vand Sande laterreported that they had caused a scene in the lobby,after which Klekotka and Houle asked to speak tohim and Fisch.In the subsequent conversation, bothFisch and Schahet expressed disapproval of theirconduct,while they complained about the treatmentthey received,particularly from the cook. Fisch alleg-edly said that he would look into it, but that squab-bling was not acceptable and he hoped nothing dras-ticwould have to be done.After investigating, Fischdecided they were at fault and should be fired, butdecided to give them one more chance by splittingthem up.According to the offer of proof,Schahet alsowould testify that Klekotka and Houle were told ofthe schedule decision when they were given their63checks and there was no other discussion.They leftand returned shortly to refuse the changed workschedule.The only discussion then was about theschedule change and their denial that they were atfault.There was no reason to connect Klekotka andHoule with any union activity,and they did not men-tion seeking assistance from any governmental agen-cy. The discharges were not based on their presentinggrievances to management.The only reasons for thedischarges,so Schahet would testify,was that theywere not satisfactory employees,were embarrassingthe hotel,and were antagonistic towards other em-ployees;ultimately their discharge came from theirrefusal to accept the schedule change.Were we to accept the offer of proof and creditSchahet in all save his conclusory exculpation ofFisch'smotivation,and his testimony concerningFisch'sknowledge,the record would nonethelessprovide ample support for refusing to credit Fisch,who, according to both Fisch and, allegedly,Schahet,made the actual discharge decision.There would alsobe ample reason to conclude that the Respondent, ifnot Schahet personally,had good reason to suspectand even know of union activity by Klekotka andHoule.Vand Sande testified that she knew Wall was aunion representative before September 5 even thoughshe did not know his name. She testified that she,though not Fisch and Schahet,ate lunch in the res-taurant on September 5 and,while denying that shenoticedWall,did not testify that he was not there.Fisch testified that,when he first met Wall,Wall toldhim he had eaten lunch in the restaurant.All othertestimony establishes that Wall first spoke to Houleabout organizing the restaurant at that time.Thus we have a representative of managementwho, by her own testimony,reacted vigorously andprecipitatelywhenever she discovered there was aunion representative present,eating lunch while aunion representative that she knew by sight was hav-ing a discussion with an employee whom she admit-tedly disapproved of because she constantly com-plained about working conditions. Her knowledge, ofcourse,is imputable to the Respondent.Moreover,Fisch,independently,might well have had his suspi-cions aroused by learning that a union organizer-admittedly about his job-had eaten lunch in the res-taurant where two of Fisch's waitresses were creatingproblems by constantly complaining both to him andto customers,about the working conditions.Whether or not Fisch and Schahet were present,and whatever suspicions Schahet might or might nothave had,the Respondent had ample reason to sus-pectKlekotka and Houle.Significantly,however,while Schahet supposedly would testify that he and 64DECISIONSOF NATIONALLABOR RELATIONS BOARDFisch(although his testimony concerning Fisch'sknowledge would have no value)had no reason toconnect Klekotka and Houle to union activities andthat union activities played no part in the discharges,it is not allegedthat he would denyeating lunch inthe restaurantwith Fisch.In these circumstances we cannot find that Re-spondent has been prejudiced in a material way bythe Administrative Law Judge's exercise of his broaddiscretionto denythe Respondent's request for acontinuance.The motion to reopen the record isherebydenied.The Respondent also contends that,even shouldwe concludethat Klekotkaand Houle were unlaw-fully discharged,we should not order reinstatementbecause of their misconduct.Althoughthe Respon-dent concedes that it had tolerated complaints byKlekotka and Houle to customers,itargues that itdid not know that these complaints to customersabout working conditions were part of a plannedcampaign as Houle testified, and that as a public res-taurant it cannot afford such conduct.In our judg-ment their conduct was not so serious as to precludereinstatement in light of the gravity of Respondent'sconduct.It obviously was not a willfull attempt toinjure Respondent in its business nor is itlikely tocreate difficulties between Klekotka and Houle andother employees upon their return to work.Moreover,Respondent adduced testimony thatcustomers had been told that "the food stinks." Wewould regard such statements coming from a wait-ress to be a much more serious threat to theRespondent's restaurant business than blaming anydefects in service on poor working conditions. Fisch,however,testified that he did not even consider thatalleged remark to be worthy of a reprimand, muchless discharge.Houle testified to only one instancewhen she obtained a reference from a customer inorder to protect herself in the event the Respondentattempted to discharge her for seeking help from agovernmental agency.We view her efforts as mis-guided,and certainly do not endorse them. But inour opinion the fact that she may have had somereason for her conduct other than malice does not inthe circumstances render it somehow more culpableor more detrimental to the Respondent's business.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts asitsOrder the recommendedOrder of the Administrative Law Judge and herebyordersthat Respondent, Holyoke Motel, Inc. d/b/aHolidayInn ofHolyoke, Holyoke,Massachusetts, itsofficers,agents,successors,and assigns,shall takethe action set forth in the said recommended Order.MEMBER KENNEDY,dissenting:Ibelieve that the Administrative Law Judgeabused his discretion in refusing Respondent's re-quest for a continuanceof thehearing to permit testi-mony by Gary Schahet, one of Respondent's owners,who, Respondent's attorney asserted,was ill and un-able to be present at the hearing.Shortlybeforethecloseofthehearing,Respondent's attorney moved as follows:Your honor, as the result of the testimony yes-terday, you will recall that I've had occasion toremark here about our desire in the past for dis-covery. But, as a result of that testimony yester-day, and for that reason, we tried to get hold ofMr. Gary Schahet in Indianapolis last evening,to be here this morning. Unfortunately, Mr.Schahet has the flu, and is not able to be herethismorning.The hearing was held in Northampton, Massachu-setts.Mr. Schahet's office and residence is in India-napolis,Indiana.Without questioning the attorney'sstatement that Mr. Schahet was ill and unable to bepresent, the Administrative Law Judge denied the re-quest for a continuance upon the ground that theattorney knew or should have known that the Boarddoes not grant discovery, that the discharge interviewis always critical, and therefore, Respondent shouldhave had Mr. Schahet present and prepared to testi-fy.Respondent's attorney replied:Mr. Schahet was preparing to be here if wethought it was necessary, based on what the tes-timony was. We at that time had no idea that itwas the interview that Mr. Schahet attended onthe 5th that was going to be critical to this case.In denying the request for a continuance, the Ad-ministrative Law Judge added that if Respondentand the General Counsel would agree on the submis-sion of a post-hearing deposition,he would entertainit.Thereupon, Respondent moved for permission totake such a deposition and expressed a willingness tomake whatever arrangements were satisfactory to theGeneral Counsel. However, the General Counsel re-fused to participate and no deposition was taken.Subsequently,Respondentmoved to reopen thehearing to permit taking the testimony of Mr. Scha-het.The Administrative Law Judge denied the re-quest.The Administrative Law Judge did reopen therecord to receive Respondent's offer of proof, butrejected the proffered testimony.It seems apparent to me that the AdministrativeLaw Judge misunderstood the basis for Respondent's HOLIDAY INN OF HOLYOKE65motion for a continuance. The Administrative LawJudge assumed that thebasis wassurprise, whereasRespondentwas claimingthat thewitness,Mr. Scha-het, was ill with the flu and was incapable of beingpresent. The Administrative Law Judge made no at-tempt to verfiy the accuracy of Respondent's asser-tion that Mr. Schahet was too ill to testify. Underthese circumstances, I believe that the AdministrativeLaw Judge committed prejudicial error in denyingRespondent's motion for a continuance. This errorwas compounded by the Administrative Law Judge'srefusal to order the taking of Mr. Schahet's deposi-tion as requested by Respondent. This might havecorrected the refusal to grant a continuance.Ido not agree with the majority's assertion that,based upon Respondent's offer of proof, it is evidentthatRespondent was not prejudiced in a materialway by the Administrative Law Judge's denial of acontinuance. I believe that Schahet was a materialwitness, that it was error not to continue the hearingbecause ofhis illnessto permit him to testify, andthat thereforeit ispremature to render a decision inthis case. I would reopen the record to permit takingthe testimony of Mr. Schahet. Accordingly, I dissent.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On October15, 1974, Local 116, Bartenders, Hotel, Motel, Cafeteriaand Restaurant Employees Union, AFL-CIO, hereinaftercalled the Union, filed with the Regional Director for Re-gion 1 of the National Labor Relations Board, hereinaftercalled the Board, a charge alleging that Holiday Inn Ho-lyoke violated Section 8(a)(1) and (3) of the Act by thedischarge of two employees for activities on behalf ofthemselves and their fellow employees and for union activ-ities on behalf of the Union. On December 6, 1974, the saidRegional Director, on behalf of the Board's General Coun-sel, issued a complaint and notice of hearing alleging thatHolyoke Motel, Inc., d/b/a Holiday Inn of Holyoke, here-inafter called Respondent, violated Section 8(a)(3) and (1)of the Act by the discharge on September 5, 1974, of Kath-erine Houle and Jean Klekotka. Respondent admitted thejurisdictionalallegationsin the complaint and the fact thatthe Union is a labor organization, admitted the dischargeof the two employees but denied the alleged conclusionthat it was because of the union or concerted activity. Onthe issuesthus joined the matter came on for hearing be-fore me on February 4, 1975, and was completed on Febru-ary 6, 1975. All parties were present and represented bycounsel and had an opportunity to call and examine wit-nesses andto adduce relevant and material evidence. Atthe close of the hearing the parties had an opportunity tomake oral argument which they waived.Briefshave beenreceived from the General Counsel and Respondent.Upon the entire record in the case and in considerationof the briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIt is alleged, admitted, and I find that Respondent is acorporation operating a motel which annually does busi-ness exceeding $500,000 in value and annually receivesgoods valued in excess of $5,000 directly from points out-side the Commonwealth of Massachusetts. Respondent isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent operates a small Holiday Inn in Holyoke,Massachusetts. The Inn has about 153 rooms, a bar, diningroom, and some banquet facilities. Respondent has in itsemploy from about 60 to about 100 employees, dependingon the season and at the times relevant herein, August andSeptember 1974, had from 15 to 20 waitresses.The Inn opened in February 1973 and operated under asuccession of managers until August 25 on which dayBruce Fisch became the innkeeper. For some weeks priorto his arrival the enterprise had been managed by GarySchahet, one of the owners.The employees of Respondent's enterprise, hereinaftercalled the Inn, were not represented by a union althoughon some occasion during the summer of either 1973 or1974 there appears to have been some organizational at-tempt.Near the end of July I Jean Klekotka was hired as awaitress on the day shift. On August 20 Mrs. Klekotka'sdaughter, Katherine Houle, was also hired as a waitress.According to the testimony of Mrs. Houle they were dis-turbed with some of the working conditions at the Inn andafter discussing the matter with some of their fellow em-ployees, including Erin and Katherine Breen, Mrs. Houleagreed to go to the Department of Labor of the State ofMassachusetts in an attempt to find out whether their wag-es and working conditions were in accordance with the lawof the Commonwealth of Massachusetts. Mrs. Houle wentfirst to the Massachusetts authorities on August 28 and wasgiven certain advice and a suggestion was made that shereturn on August 30 to talk to a person more expert in thefield in which she was inquiring. On the occasion of hersecond visit she was given certain general information thatled her to believe that she should be given more pay andsome changes in her working conditions.The next day, August 31, Mrs. Houle and Mrs. Klekotkaattempted to talk to Mr. McClanahan, the food and bever-1All dates hereinafter are in the year 1974 unless otherwise specified 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDage manager,who simply advised them to stay with it andthat things would straighten themselves out. That eveningthey worked a special shift serving an anniversary partyuntil 2:30 a.m.,September1.Theydoubled back,returningto work at 5 a.m., September 1, a Sunday,to serve break-fasts.For some reason on that Sunday morning the other twowaitresses of the four who were to have come to work didnot show up nor did the busboy nor the hostess; in thekitchen apparently only one cook was on duty. By 8o'clock the restaurant was crowded and the girls were notable to keep up with the work.According to the testimonyof the housekeeper,Mrs. Vand Sande(generally referred toon the record and hereinafter as Mrs.Vand),there weresome 300 guests in the motel and they were lined up at theentrance to the restaurant waiting to be seated.Mrs. Klekotka came running out the dining room andapproachedMrs. Vand,who was the only supervisor ormanagerial person around,and asked her to call ManagerFisch because they needed help and Mr. McClanahancould not be reached.According to Mrs.Vand's testimonyshe called Mr.Fisch but a short while later Mr. McClana-han showed up and everything cooled down. According toMr. Fisch,Mrs. Vand did not call him but when he camedown later he found everything under control.That af-ternoon when Mr. Fisch took his lunch in the restaurantthe two ladies asked to speak to him.Mr. Schahet,who hadremained to "break in"Mr. Fisch as innkeeper and wasseated at the table with him, suggested that they move toMr. Fisch's office,which they did.On this occasion the two ladies complained to Fischabout the working conditions and especially about thecook whose name was Rock and is calledRocky. Accord-ing to Fisch on this occasion they stated that if Rocky wasnot fired they might quit. As a result of their conversationwith Fisch and Schahet,the two ladies believed that thesituation and their particular problems would be takencare of and they left his office.According to the testimony of Mrs.Houle the situationdid not improve during the next few days after their con-versation with Fisch.On September 5, during the luncheon serving, Mrs.Houle had somedifficultywithRocky,and gave that as areason for her slow service of a table of guests.She statedthat she was very upset. One of the guests identified him-self as an agent of the Retail Clerks Union and told herthat she did not have to quit as she threatened to do butthat a union could help her with her problems.He took hername and told her that he would have someone contacther. Shortly thereafter Business Manager Edward Wall ofthe Union came into the restaurant and sat down at one ofMrs. Klekotka's tables.He addressed her asKathy andMrs. Klekotka pointed out her daughter and told himwhich table she was serving.She asked Wall who he wasand he said that he was Kathy's cousin.He moved to oneofMrs. Houle's tables,accosted her, introduced himself,and made arrangements with her at that time to meet witha group of the employees at his office on the following day.Although Wall did not know it at the time,Manager Fischwas sitting at the second table from where he was seated.Wall on this occasion was accompanied by his assistant.After they finished their luncheon, Wall and his assistantwent into the motel lobby where they accosted some of theemployees and talked about union organization.One of theemployees went into the office and Wall assumed that shehad gone there to inform management that union agentswere on the premises.The agents split up and Wall satdown in the lobby. A few minutes later Fisch, Schahet, andMrs. Vand walked by him down the corridor; they turnedaround and came back,Mrs. Vand pointed at Wall, andFisch came over and introduced himself. Wall introducedhimself to Fisch and they talked briefly and Wall left. Onthis occasion Fisch asked Wall whether he had been talk-ing to his waitresses.Wall denied having done so.On either September 4 or 5, checks for all ofRespondent's employees were received at the Inn. AtSchahet's suggestion,Fisch had a small typed note at-tached to each check stating in essence that he was happyto be working with the employee to whom the check wasaddressed and he determined to hand out the checks per-sonally so that he could get to know the employees in theInn. This was the first payday after his arrivalas a manag-er.According to the testimony of Mrs. Vand, he handedout all the checks to the housekeeping department on Sep-tember 4. According to his testimony and that of Mrs.Houle and Mrs. Klekotka he handed them their checks onSeptember 5. Mrs.Klekotka finished work at 8 o'clockon September 5.. It was the birthday of Mrs. Houle's sonand Mrs. Houle had to work until 4:30 because the wait-resswho was to have relieved her at 3 o'clock did not showup. Accordingly Mrs. Klekotka determined that she wouldpick up her check and then go get the birthday cake thatthey had ordered for Mrs. Houle's son. She went by theoffice and found a number of people waiting to see theinnkeeper so she changed into her street clothes and wentto get the cake. On her return she waited for Mrs. Houle tocomplete her work. Mrs. Houle did so and before changingthe two went to Fisch's office to get their checks. Fischhanded them their checks and, according to their testimo-ny, there was no conversation at this time, but according toone of the versions given by Fisch, at this time they com-plained again about working conditions. According to yetanother version by Fisch, he ended this conversation tell-ing them that he was going to split them up, with one ofthem on the first shift and one on the evening shift and toldthem to think it over and let him know. According to Mrs.Houle's version they left his office and she looked at hercheck and found that while she had a gross salary of $156,her check was in the amount of $64 or $67. Not under-standing the reason for deductions of this amount she wentto the clerk's office where she was given an explanation bythe clerk which she did not understand.Leaving the clerk's office Mrs. Houle was standing in thelobby talking with her mother about the problem whenFisch went by. They greeted him and he asked if theywanted to see him. They said that they did and proceededwith him into his office along with Mr. Schahet. Mrs.Houle then complained about the size of her check andstated that she had been informed in addition that she wassupposed to be getting some additional money, and thather working conditions were not appropriate for the job.According to her testimony, Fisch asked who had in- HOLIDAY INN OF HOLYOKE67formed her and she said that she had gotten the informa-tion from the Labor Board .2 Fisch answered"Youwent tothe Labor Board" emphasizing the word you. At this pointFisch lost his temper and told them that he was tired oftheir complaints, that he had had complaints about themfrom McClanahan and Mrs. Vand and that their work wasunsatisfactory and told them that they were laid off.On the basis of the facts above the General Counsel con-tends that Fisch discharged the two ladies because of theiractivities on behalf of all the employees of going to thestate agency and, it transpired, the Wage-Hour Division ofthe Department of Labor and also because he had seen thecontact between Mrs. Houle and Mr. Wall that same dayduring the luncheon serving.The Respondent contends that Fisch discharged the twoladies because they were unsatisfactory employees and be-cause they could not get along with their fellow employeesorwithmanagement.The evidence in support ofRespondent's position was adduced almost entirely fromthe testimony of Fisch and Mrs. Vand neither of whom Icredit.With regard to Mr. Fisch, the General Counsel calledhim under Rule 43(b) of the Federal Rules of Civil Proce-dure as the first witness in the case. His testimony duringthis appearance on the witness stand was internally incon-sistent and furthermore inconsistent with his testimonywhen he was recalled by Respondent as Respondent's lastwitness. It was also inconsistent with the testimony of Mrs.Vand and of Jane Frederick, a hostess who also was calledby Respondent. Fisch testified that he was the person whomade the decision to discharge Katherine Houle and JeanKlekotka. He testified that he consulted with McClanahan,Mrs. Vand, Gary Schahet, a hostess, Beth Collin, RayAcosta, who apparently was the chief cook, and Jane Fred-erick,who was a hostess and has since become banquetmanager?Fisch testified in his original testimony that after carefulconsideration he concluded that he had discharged the la-dies because of their conduct, attitude, and inefficiency.With regard to their conduct, he testified that he had refer-ence to the fact that they were unable to get along withother employees, with their supervisors, or with manage-ment.When he was asked to specify in what regard theywere unable to get along with other employees he specifiedonly one matter, that they were constantly arguing with thecook, Rocky. He admitted that Rocky was sometimes hardto get along with, and that it was common for the wait-resses to argue with Rocky. Indeed it is the testimony of allthe witnesses with the exception of Mrs. Vand that Rockywas grouchy, and the four witnesses called by the GeneralCounsel all testified that he made it a point to pick onother employees, especially the waitresses, that he wouldgive new waitresses a hard time and had in fact reduced atleast two of them, Mrs. Houle and Katherine Breen, to2 It was apparent at the hearing that Mrs.Houle did not distinguish be-tween the Wage-Hour Division of the Department of Labor(Federal), theNational Labor Relations Board(Federal),or the State Division of Labor,but generically referred to all three of them or any one of them as the LaborBoard.3According to the testimony of Ms. Frederick,she was never consultedabout the two ladies by Fisch or anyone else.tears by cursing at them and making it difficult for them toserve their customers. Mrs. Vand on the contrary testifiedthat Rocky was a kind old man, that she had known himfor a long time. She characterized him variously as "thegreatest guy that ever walked the face of the earth," "agrizzly old bear," "a darling," "a jolly old elf." Mrs. Vandwas the head housekeeper and the only function she had inthe kitchen was the responsibility with regard to the equip-ment therein.'With regard to their attitude, Fisch testified that the twoladies always came together to talk to him, that they alwaysseemed to wait on him when he took his meals in the Inn'srestaurant, that they very frequently took occasion to com-plain to him while they were serving him, and that on atleast four or five occasions they complained to him in hisoffice in meetingsthat lasted from 25 to 30 minutes. Atother places in his testimony, however, Fisch reduced theoccasionsto two, and on one occasion stated there were atleast six. It appears from all the testimony that there werereally only two occasions on which complaints were madeto Fisch by the two women, the Sunday meeting on Sep-tember 1 after the debacle in serving breakfast, and theoccasion of their discharge.Fisch's testimony was throughout characterized by agreat deal of exaggeration. He testified for instance that hehad luncheon in the restaurant during the period betweenhis arrival at the Inn and the discharge of the two women15 times, and that most of such luncheons were served byMrs. Klekotka or Mrs. Houle. He testified that during atleast half of these meals he had problems with the food orthe service. He testified that he particularly rememberedthatMrs. Houle served him cold food or cold coffee two orthree times,and dirty silverware several times over a periodof 2 weeks, although he never reprimanded her for it. Hethen testified that on one occasion he got dirty silverwareand cold coffee at the same time. However he could notremember how many times she had served him, but itseemed almostevery time he went in to the dining room.Mrs. Houle on the other hand testified that she only servedhim one time and that her mother, Mrs. Klekotka, servedFisch four or five times. The value of this evidence byFisch is considerably lessened by his testimony at the endof the hearing, when he was attempting to meet the testi-mony ofBusinessManager Wall that Fisch and Schahethad eaten lunch together on September 5, that he did nothave lunch in the restaurant on September 5, and he said"becauseMr. Schahet very rarely allowed me to havelunch during the period of time when I was there withhim." Asked why that was the case, Fisch answered "Mr.Schahet doesn't like to eat lunch particularly often. Mr.Schahet eats cereal and milk for breakfast, and very littleelse until dinnertime,and he wanted me to use the timethat he was available to me wisely." Since Schahet waspresent during the entire period from August 25 until Sep-tember 5, one would assume that most of "those 12 daysFisch did not eat lunch. In addition the record reveals thatItappears that at least in part the problem that waitresses had withRocky was that he was so fat that it was difficult for him to bend down topick dishes off the counter when he had to serve food, and accordingly herequired the busboys and waitresses to hand him the dishes so that he couldfill them. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDMrs. Houle did not work2 days in theweek of her dis-charge and workedonly 6 the priorweek.Accordingly, shecould not have been present more than9 days.With regardto the events of September 1, as I have set forth above,Fisch's testimony conflictswith Vand's as to whether shecalled him when Mrs. Klekotka asked her to do so, and tosome extent conflictswithher testimony concerning theirascibility of the cook,Rocky.Mrs. Vand somewhat diminished the credit that I mightassign her testimonyby herpositive testimony that she hadreported to the innkeeper who preceded Schahet that Klek-otka and Houle were troublemakers and could not getalong with the other employees.This is verydifficult tobelieve as it does not appear that either of them were hiredduring the incumbency of the former innkeeper.She toowas inclined to exaggeration in her testimony and made itclear that she bore animosity toward both ladies becausethey weredissatisfiedwithconditions at the Holiday Inn.Mrs. Vand testified as to her feelings regarding the Unionthat she would appreciate a union if there was any need forone, but there could not possibly be any need for one atRespondent's premises because the employees were happyand had good working conditions.She testified that sheknew that the employees did not want one because on theoccasions when union agents had been reported to bearound the Inn,including September 5, she interrogatedher employees in her office concerning their inclinationsand they unanimously informedher that theydid not wanta unionsThe onlyevidence supportive of Fisch's testimony thatHoule and Klekotka did not get along with their fellowemployees was offered in the form of testimonyby LindaHolewah,another waitress, whose complaintwas that theynever wanted to hand the plates to the chef,reciting anincident where she testified Klekotka,on beingasked byRocky to hand him some dishes, replied with a vulgaritythat it was not her job. Her credibility was not enhancedby her tale that the two ladies always waited on tablestogether,waiting on the same customer,each carryingsome of the plates.This isentirely divergent from the testi-mony of any other witness in the hearing,especially that ofFisch who testified that one or the other served him, butnever that both servedhim. Aclue to the evident animosityof Holewah may be found in the fact that she had appar-ently engaged in an argument with Klekotka about wheth-er she had stolen tips that Klekotka had earned,and she inturn accused Klekotka of stealing tips that she had earned.She testified that Mrs.Klekotka did not get along with anyof the other waitresses,or at least any of the good wait-resses.She then testifiedthatKlekotka and Houle togetherwith Kathy Moses and Betsy, whom she did not otherwiseidentify,were against the Holiday Inn and were talkingabout goingto the LaborBoard and that the good wait-resses were not involved in that.She finally indicated thatthe good waitresses consisted of herself, Shirley, and Joan-na (without any addition of surnames).Itwas quite ob-vious that at least to Miss Holewah, good is synonymous5No 8(a)(l)allegation appearedin the complaintwith nonunion or satisfied,and has very little to do withthe capacity of the waitresses.ConclusionsI conclude that Mrs. Houle and Mrs. Klekotka were dis-charged because Fisch believed,quite correctly,that theywere responsible for bringing in the Union as well as bring-ing in the Government in the form of the "Labor Board." Ido not credit his denial that any mention was made of theiractivities in the discharge interview,or that he was notpresent in the restaurant when Mrs. Houle first arrangedwith the Union's business manager for a meeting with theemployees, although I believe that it was not until afterlunch when he met the business manager that he realized towhom Mrs.Houle had been talking.Although Fisch testified that he had made up his mindon September 1, 2, 3, or 4, to discharge the two women, Ido not credit him. When he gave them their checks at 4:30p.m., on September 5, he had to have been aware of thefact that both of them had completed their day's work, yetthey left his office,according to his first and second ac-counts, without saying anything to indicate that they weredischarged. It was not until they reentered his office on hisinvitation after he met them in the lobby that the interviewtook place which culminated in the termination. His firstaccounts of the interview made no mention of the allegedoffer he had made to split them up and permit them toremain.On the contrary,he indicated that his intentionprior to September 5 was to discharge them on that day,and it was for that purpose that he called them into hisoffice.Yet his last account of the two interviews of Septem-ber 5 was that when he gave them their checks he offeredthe splitting up arrangementand when they returned theyrefused it and he discharged them.I can only believe thatthe last account was an attempt to accommodate Fisch'stestimony to the testimony adduced by the General Coun-sel after Fisch's first testimony.It should be noted thatFisch was present in the hearing room at all times duringthe hearing and was well aware of the testimony he bad tomeet.On February 11, 1975, I received from Respondent amotion to reopen the hearing to permit Respondent to callas a witnessMr. GarySchahet, one of Respondent's own-ers, to testify in corroboration of InnkeeperFisch.Respon-dent had moved at the end of the hearing to keep the hear-ing open to adduce the testimony of Mr.Schahet,and hismotion was denied as untimely.By telegram on February28, 1975,Idenied Respondent'smotion to reopen, on thesame grounds.On March 7,I received another motion to reopen therecord to admit an offer of proof in the form of an un-signedaffidavitofMr.Schahet.No reaction toRespondent's motion has been received from the GeneralCounsel.Respondent'smotion to reopen the record to receive theoffer of proof is granted, and the record is again closed.The offer of proof is rejected.My reasons for rejection of the offer of proof are two-fold. First,the reasons given at the close of the hearing, i.e.,that Respondent's decision to call Mr. Schahet was untime-ly; his presence at the termination interview was known to HOLIDAY INN OF HOLYOKERespondent at all times. It appears that it was only afterthe testimony of Innkeeper Fisch that Respondent's coun-sel decided that he needed Mr. Schahet. I could see then,and I can see now, no reason to put the other parties andtheGovernment to the expense of keeping the hearingopen or reopening the hearing to take Schahet's testimony.The second reason for the rejection of the offer of prooflieswithin its four corners. On page 4 of the offer of proofthe paragraph starts "I am familiar with the testimony thatmy meeting with Mr. Wall from the Union took place onthe day that Houle and Klekotka were discharged." Onpage 5 of the offer of proof Respondent offers that Schahetwould testify that "the testimony alleging that Mr. Fischgrew angry and upset at this and at an alleged remarkabout going over his head is also untrue." Further on page5 Respondent offers testimony in this form "the testimonyconcerning the cookies . . . was also completely false."The above-quoted sections of the offer of proof revealedclearly what was implicit in the testimony of Fisch on thelast day of the hearing, that the testimony of the witnessesin the hearing had been discussed with Mr. Schahet.At the opening of the hearing Respondent moved to se-quester the witnesses and the rule was granted. Basic to thesequestration rule is the provision that a witness may notbe informed as to the testimony that has already been giv-en in the proceeding.6 Like Wigmore, I value the expedientof sequestration. As Wigmore says "But when all allowanc-es are made,it remains true that the expedient of seques-tration is(next to cross-examination)one of the greatestengines that the skill of man has ever invented for the de-tection of liars in a court of justice."In the instant case it isclear that the party demanding the sequestration, i.e., theRespondent, broke it and now proposes to call a witnesswho has been educated by the witnesses who preceded himto testify in this proceeding.If I were to reopen the hearingon Respondent's motion to receive the testimony of Scha-het and, if the General Counsel were to move to strike allof his testimony on the grounds that the rule had beenbroken,Iwould grant the motion.I see no need to engagein an exercise in futility at considerable cost to the partiesand the Government. Accordingly for this, as well as theformer reason,Respondent'smotion is denied.I find that Respondent discharged Katherine Houle andJean Klekotka because of their concerted and union activi-ties and in order to discourage such in violation of Section8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forthin section III,above, occurring in connection with Respondent's opera-tion as described in section I, above,have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.Upon the basis of the above findings of fact and upon6See 6 Wigmore,Evidence §1838.the entire record in this case, I make the following:CONCLUSIONS OF LAW691.Holyoke Motel, Inc. d/b/a Holiday Inn of Holyoke,is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discharging Katherine Houle and Jean Klekotkabecause of their union and concerted activities Respondenthas discriminated against its employees in violation of theirrights guaranteed in Section 7 of the Act thereby engagingin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act and has interfered with, re-strained, and coerced employees in the exercise of theirrights protected by Section 7 of the Act thereby engagingin unfairlabor practices within the meaning of Section8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it cease and desisttherefrom and take certain affirmative action which is nec-essary to effectuate the policies of the Act. I found thatRespondent discharged Katherine Houle and Jean Klekot-ka in violation of Section 8(a)(3) of the Act, accordingly Irecommend that Respondent be ordered to reinstate themto the jobs they formerly held or, if these jobs no longerexist,to substantially equivalent jobs and make themwhole for any loss of pay they may have sufferedas a resultof Respondent's discrimination against them, by paymentto them of the amount which they would normally haveearned from the date of their discharge to the date ofRespondent's offer of reinstatement less any netinterimearnings which shall be computed on a quarterly basis inthemannerset forth in F.W.Woolworth Company,90NLRB 289 (1950), with interest at the rate of 6 percent perannum as setforth inhis Plumbing & Heating Co.,138NLRB 716 (1962).Upon the foregoing findings and conclusions and theentire recordand pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER7Respondent, Holyoke Motel, Inc. d/b/a Holiday Inn ofHolyoke, Holyoke, Massachusetts, its officers, agents, suc-cessors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 116, Bartenders,Hotel,Motel, Cafeteria and Restaurant Employees Union,AFL-CIO, or any other labor organization of its employ-ees by discharging or otherwise discriminatingagainst its7 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, asprovidedin Sec. 102.48 of the Rules and Regulations,be adopted by the Boardand become itsfindings, conclusions,and Order,and allobjectionsthereto shall be deemedwaived for all purposes. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in regard to their hire or tenure of employmentor other term or condition of employment.(b) In any like or relatedmanner interferingwith, re-straining,or coercing its employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assistthe Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aid orprotection, or to refrain from engaging in such activities.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer to Katherine Houle and Jean Klekotka rein-statementto the jobs they formerly held, or, if those jobsno longer exist, to substantially equivalent positions with-out prejudice to their seniority or other rights and privi-leges and make each of them whole for any loss of earningsshemay have suffered as a result of the discriminationagainsther in the manner provided in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c)Post at its place of business in Holyoke, Massachu-setts,copies of the attached notice marked "Appendix." 8Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being duly signed by an au-thorizedrepresentativeof Respondent shall be posted byRespondentimmediately upon receipt thereof, and bemaintainedby it for a period of 60consecutivedays there-after, in conspicuous places, includingall placeswhere no-tices toemployees are customarily posted.Reasonablesteps shallbe taken to ensure thatsaid notices are not al-tered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.8In the eventthat the Board's Order is enforced bya Judgment of aUnited StatesCourt of Appeals, the words inthe notice reading"Posted byOrderof the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at which all sides had the opportunity topresent their evidence, an Administrative Law Judge of theNational LaborRelationsBoard has found that we violat-ed the National LaborRelationsAct, and has ordered usto post this notice and to keep our word about what we sayin this notice.The Act gives all employees these rights:To engagein self-organizationTo form, join or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discourage membership in Local 116,Bartenders,Hotel,Motel, Cafeteria and RestaurantEmployees Union, AFL-CIO, or any other labor or-ganization,by discharging or otherwisediscriminatingagainst our employeesin regard to their hire or tenureof employment or other terms or conditions of em-ployment.WE WILLreinstateKatherine Houle and Jean Klek-otka to the jobs they formerly held or, if those jobs nolonger exist, to substantially equivalent jobs and WEWILL make them whole for any loss of pay they mayhave sufferedas a resultof our discriminationagainstthem by payment to them of the amount of moneythey lost as a result of our action.HOLYOKEMOTEL, INC. d/b/aHOLIDAY INN OF HOLYOKE